Citation Nr: 1414537	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-49 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder. 

3.  Entitlement to a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, that granted service connection and an initial rating of 70 percent, a total rating from January 16, 2008 to April 1, 2008, and a 70 percent rating thereafter for PTSD. 

The appeal also comes before the Board from an April 2010 rating decision that declined to reopen a claim for service connection for bilateral hearing loss.  

In April 2010 and June 2010, the Veteran expressed timely disagreement with the initial rating including a claim for a total rating based on individual unemployability TDIU). 

In a December 2010 statement of the case, the RO reopened the claim for service connection for bilateral hearing loss but denied service connection on the merits.  

The Veteran testified at a hearing before the Board by videoconference from the RO in August 2013.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

The issues of service connection for bilateral hearing loss, an initial rating in excess of 70 percent for PTSD, and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

 
FINDINGS OF FACT

1.  In a final decision issued in March 2005, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  The Veteran did not initiate an appeal of the RO's March 2005 decision within one year; nor was any new and material evidence received within a year.

3.  Evidence added to the record since the final March 2005 decision is not cumulative or redundant of the evidence of record at the time of the decision, relates to a previously unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 2005 decision that denied service connection for bilateral hearing loss is final.  338 U.S.C.A. § 7105(b)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   With respect to the petition to reopen a claim for service connection for bilateral hearing loss, the Board is granting in full the benefit sought, and the notice and assistance requirements and actions need not be discussed.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Air Force aircraft weapons technician with service in Thailand from May 1969 to May 1970.  He contended in testimony at the August 2013 Board hearing that his bilateral hearing loss was caused by exposure to aircraft engine noise in service.  

In March 2005, the RO denied service connection for bilateral hearing loss because there was no evidence to show current hearing loss meeting the VA criteria for disability and because the service examination records showed normal hearing at the time of enlistment and discharge from active duty.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In March 2005, the Veteran was advised of the decision and his appellate rights.
The Veteran did not express disagreement or submit new and material evidence within one year, and the decision is final.  

The RO received the Veteran's petition to reopen the claim in March 2008. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or obtained with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since March 2005, the RO obtained the report of a VA audiometric examination in September 2010 with an addendum by the same examiner in January 2011.  The evidence is new because it had not been previously considered, and the evidence is material because it provides a current assessment and diagnosis of the Veteran's hearing acuity and an opinion addressing the etiology of acuity deficits.  Therefore, as new and material evidence has been received, the petition to reopen the claim for service connection for bilateral hearing loss is granted, Board reopens the claim and remands for additional development as directed below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

A remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's service connection and rating claims and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the Veteran's representative called attention to existing and relevant VA outpatient treatment records that have not been associated with the paper or electronic claims files that must to be obtained prior to the adjudication of the issues.  Further, the medical opinion on the origin of hearing loss requires clarification, and the private and VA assessments of the Veteran's PTSD and his capacity for employment are in conflict and are over three years old.  During the August 2013 Board hearing, the Veteran testified that his psychiatric disability had become more severe in the previous year and that he was receiving on-going therapy at a VA clinic at the VA Medical Center in Clarksburg, West Virginia. 

The most recent VA outpatient treatment records are dated through October 2010.  The Veteran identified VA outpatient treatment records at least through December 2012 as relevant to his claims.  Additional treatment records from the VA CAPRI system (Document 37032924310) added to the Virtual VA electronic file in December 2012 indicate that treatment was provided at the VA Medical Center in Beckley, West Virginia but do not show the patient's name.  The records refer to the patient aged 22 and show activities such as participation in karate training and treatment for illnesses not otherwise shown or claimed by the Veteran who was in his 60s at that time.  The Board finds that these records likely pertain to another patient.  Moreover, in the most recent statement of the case and supplemental statement of the case in December 2012, the RO noted consideration of VA treatment records at VAMC Clarksburg through December 2012 that are not in the paper or electronic files.  It is not clear whether the wrong patient's records influenced the adjudication.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO must request VA medical records pertaining to the veteran that are dated from October 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding bilateral hearing loss, the VA audiologist's examination reports in September 2010 and January 2012 are not adequate to decide the claim.  The audiologist acknowledged that at the time of discharge from active service, the Veteran had bilateral abnormal hearing with thresholds at 35 and 40 decibels at 6000Hz but normal hearing at the lower range of frequencies considered for VA disability.  The audiologist noted that because 6000 Hz is not used to assess current disability, that the Veteran had normal hearing at discharge and that the decline in acuity to the present was induced by post-service causes.  The audiologist did not discuss the Veteran's exposure to aircraft engine noise and presumed that the hearing loss at 6000 Hz was present at entry into service even though only a whisper test was performed at that time. As this hearing acuity was not noted at entry, the Veteran must be presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post- service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Veteran is presumed to have normal hearing at entry to service, was exposed to high noise levels in service, had some high frequency hearing loss at the time of discharge, and currently has bilateral hearing loss that meets the VA criteria for disability.  Therefore, an opinion clarifying whether the hearing loss at 6000 Hz in service was attributable to aircraft engine noise and whether there was a continuing process of degradation at the lower frequencies after service to the current level that meets the criteria for disability.  If the hearing loss at 6000Hz and above is a separate abnormality from that at 4000Hz and below, the examiner must provide an explanation and also explain why the loss at all frequencies is or is not caused or aggravated by aircraft engine noise.  

Regarding the rating for PTSD, the file contains conflicting opinions from private and VA examiners that are all more than three years old.  During the Board hearing, the Veteran testified that his symptoms had become more severe and his functional capacity further degraded, and that he has been receiving biweekly VA therapy.  As noted above, the records of this treatment have not been considered by the examiners in forming opinions on the overall level of disability and its impairment of occupational and social function.  Therefore, an additional examination is necessary to resolve the conflicting assessment and to permit consideration of the most recent treatment records.   

The Board will defer a decision on the claim for a TDIU because it is intertwined with the claim for an increased initial rating for PTSD. 



Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment and therapy for the Veteran since October 2010 and associate any records received with the paper or electronic claims files. 
 
2.  Provide the paper claims file and access to any electronic records to the audiologist who examined and provided opinions in September 2010 and January 2011, if available, or to another qualified audiologist.  Request that the examiner review the files and records including the Veteran are hearing testimony and note the review in a written report.  Request that the examiner provide an opinion as follows: 

a. Is it at least as likely as not (50 percent probability or 
greater) that the Veteran's hearing loss at 6000 Hz in service continued after service and is a component of his current hearing disability? The examiner may not assume that this level of hearing loss was present at service entry.  

b.   If the hearing loss incurred in service at 6000 Hz is not a component of the current hearing loss at lower frequencies, why is this so, and is it at least as likely as not that the current hearing loss at the lower frequencies was caused or aggravated by exposure to aircraft noise or any other aspect in service?

A complete rationale must be provided for all opinions.  In offering such opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding misdiagnosis, service incurrence, and continuity of symptomatology.  

3.  After associating the VA outpatient treatment records with the paper or electronic claims files, provide the paper file and access to the electronic file to a VA psychiatrist or doctoral level psychologist.  Request that the examiner review the files and records including the Veteran's hearing testimony, outpatient mental health treatment records since December 2004, and the opinions provided by private examiners in November 2009, August 2010, and November 2010, and the VA examiner (two entries) in September 2010 and note the review in a written report.   

Request that the examiner provide a current mental health assessment including an evaluation of any degraded level of disability since 2010.   Request that the examiner provide an opinion regarding the Veteran's current level of social and occupational impairment.  If the Veteran is capable of some form of substantially gainful employment, the examiner must provide examples of the types of employment that are compatible with the Veteran's assessed level of disability and why.  The examiner must describe the Veteran's statements regarding his level of education and training as well as work history.  

A complete rationale must be provided for all opinions.  In offering such opinions, the examiner should consider the full record, to include the Veteran's lay statements regarding misdiagnosis, service incurrence, and continuity of symptomatology.  The examiner must also explain any support of or disagreement with the earlier private and VA opinions.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for an initial or staged rating in excess of 70  percent for PTSD, service connection for bilateral hearing loss, and a TDIU. If any of the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


